Title: From George Washington to Richard Peters, 11 November 1777
From: Washington, George
To: Peters, Richard

 

Sir
Camp at White Marsh [Pa.] Nov. 11th 1777

I have before me your favors of the 6th & 7th Inst. The inconveniences arising from the allowance of Substitutes are severely felt & I fear will encrease. I will attempt some mode to detect Deserters now in service under that denomination. The public Arms furnished the Virginia Militia were directed to be put into the Hands of a number belonging to this State who joined Genl Potter at the time of their dismission—and whatever exceeded their supply, the Officers were enjoined to have deposited at Lancaster in their return home. This I hope has been done.
I am extremely sorry to find we have no prospect of obtaining supplies of Cloathing, except by forcing them from the Inhabitants. Such a procedure, I fear, would not relieve our wants, and at the same time would greatly distress the people & embitter their minds. I have had several Officers employed in this State in collecting, but the quantities gained are trifling: There are some out now upon the Business. It appears to me, since our public Imports are so small and precarious, owing to the numerous Fleet, I presume, which lines our Coast, that no measure will be more likely to give us Aid, than the establishing of proper Agents in each State to buy every Species of cloathing they possibly can for the Army. The supplies derived from hence, may be of infinite service, and in addition to these immediately imported by Congress will extend considerably to lessen our wants. The Agents, I think, should be active, suitable Men appointed by the Legislative or Executive Powers of the respective States. I have addressed Congress upon the subject. I am, Sir Your most obedt servt

Go: Washington

